Citation Nr: 1805392	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  10-19 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a compensable initial rating for a bilateral hearing loss disability. 

2.  Entitlement to a higher initial rating for coronary artery disease, currently evaluated as 10 percent disabling prior to March 24, 2017 and 30 percent thereafter. 

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to October 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island as well as a March 2011 rating decision of the VA RO in Augusta, Maine which granted service connection for coronary artery disease.  The Veteran appealed to the Board the assigned initial ratings for each disorder.  Jurisdiction currently resides at the VA RO in Providence.  

The record reveals that the Veteran's claim for entitlement to an initial increased rating for coronary artery disease was readjudicated by an April 2017 rating decision wherein Appeals Management Office (AMO) increased the disability evaluation for the service-connected coronary artery disease from 10 percent disabling to 30 percent disabling with an effective date of March 24, 2017.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher initial evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Veteran contends that his service-connected disabilities to include the bilateral hearing loss disability and coronary artery disease interfere with his employability. As such, the issue of whether a TDIU is warranted is also on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   

In May 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A copy of the hearing transcript has been included in the record.

These matters were most recently remanded in April 2015 and June 2016 and are again before the Board.

The issues of entitlement to an increased disability rating for coronary artery disease and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss disability is currently manifested by no more than level I hearing impairment in the right ear and level II hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable disability rating for the service-connected bilateral hearing loss disability are not met.  See 38 U.S.C § 1155 (2012); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an increased disability rating for a bilateral hearing loss disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in April 2015 and June 2016, the Board recently remanded the Veteran's claim and ordered the agency of original jurisdiction (AOJ) to obtain outstanding VA treatment records as well as provide the Veteran with a VA examination for his bilateral hearing loss disability.  The Veteran's claim was to then be readjudicated.  

Pursuant to the Board remand instructions, outstanding VA treatment records have been obtained and associated with the record.  Further, the Veteran was afforded a VA examination for his bilateral hearing loss disability.  The Veteran's claim was readjudicated most recently via an April 2017 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been complied with regarding the bilateral hearing loss disability claim on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in May 2014.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted as to the bilateral hearing loss disability claim, the Board finds that it has been cured on remand.
Higher evaluation for bilateral hearing loss disability

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See   
38 C.F.R. § 4.7 (2017).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings").

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2017).

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1000 hertz, and 70 dB or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran seeks entitlement to a higher rating for his bilateral hearing loss disability, which is currently evaluated as noncompensable (zero percent disabling) under 38 C.F.R. § 4.85 (2017).  

As was explained in the law and regulations section above, the resolution of this issue involves determining the level of hearing acuity in each ear.

A VA audiological examination dated May 2009 noted the Veteran's report of difficulty hearing in background noise and in crowds.  The Veteran further reported that he had to listen to the television louder than his wife would like it.  The examiner diagnosed sensorineural hearing loss in each ear.   

The May 2009 VA audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
40
45
50
43.75
LEFT
35
35
35
45
37.5


Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 94 percent for the right ear and 96 percent for the left ear.  The examination yielded a numerical designation of I in the right ear (42-49 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination) and also a numerical designation of I for the left ear (0-41 percent average puretone threshold, with between 92 and 100 percent speech discrimination).  Entering the category designations into Table VII, a disability percentage evaluation of zero percent is for assignment under Diagnostic Code 6100.  

A VA audiological examination dated December 2011 noted sensorineural hearing loss in each ear.   

The December 2011 VA audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
30
50
37.5
LEFT
30
30
30
45
33.75


Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 96 percent for the right ear and 94 percent for the left ear.  The examination yielded a numerical designation of I in the right ear (0-41 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination) and also a numerical designation of I for the left ear (0-41 percent average puretone threshold, with between 92 and 100 percent speech discrimination).  Entering the category designations into Table VII, a disability percentage evaluation of zero percent is for assignment under Diagnostic Code 6100.  

A VA audiological examination dated May 2015 noted sensorineural hearing loss in each ear.   

The May 2015 VA audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
45
45
65
50
LEFT
40
35
40
50
41.25


Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 96 percent for the right ear and 88 percent for the left ear.  The examination yielded a numerical designation of I in the right ear (50-57 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination) and also a numerical designation of II for the left ear (0-41 percent average puretone threshold, with between 84 and 90 percent speech discrimination).  Entering the category designations into Table VII, a disability percentage evaluation of zero percent is for assignment under Diagnostic Code 6100.

A VA audiological examination dated August 2016 noted sensorineural hearing loss in each ear.   

The August 2016 VA audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
35
35
55
41.25
LEFT
25
30
35
45
33.75


Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 96 percent for the right ear and 94 percent for the left ear.  The examination yielded a numerical designation of I in the right ear (0-41 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination) and also a numerical designation of I for the left ear (0-41 percent average puretone threshold, with between 92 and 100 percent speech discrimination).  Entering the category designations into Table VII, a disability percentage evaluation of zero percent is for assignment under Diagnostic Code 6100.

A VA audiological examination dated August 2016 noted sensorineural hearing loss in each ear.   

The August 2016 VA audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
35
35
55
41.25
LEFT
25
30
35
45
33.75


Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 96 percent for the right ear and 94 percent for the left ear.  The examination yielded a numerical designation of I in the right ear (0-41 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination) and also a numerical designation of I for the left ear (0-41 percent average puretone threshold, with between 92 and 100 percent speech discrimination).  Entering the category designations into Table VII, a disability percentage evaluation of zero percent is for assignment under Diagnostic Code 6100.

A VA audiological examination dated March 2017 noted sensorineural hearing loss in each ear.   

The March 2017 VA audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
35
55
40
LEFT
25
30
35
45
33.75


Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 100 percent for the right ear and 100 percent for the left ear.  The examination yielded a numerical designation of I in the right ear (0-41 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination) and also a numerical designation of I for the left ear (0-41 percent average puretone threshold, with between 92 and 100 percent speech discrimination).  Entering the category designations into Table VII, a disability percentage evaluation of zero percent is for assignment under Diagnostic Code 6100.

The Board has considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86(a) & (b).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination, and here the Veteran has not presented any evidence that the examination was defective or that there was any prejudice caused by any deficiency in the examination.  Indeed, the Veteran stated during the May 2009 VA examination that he has difficulty hearing in background noise and in crowds and that he had to listen to the television louder than his wife would like it.  Moreover, at the May 2014 Board hearing, the Veteran testified that he has to ask others to repeat what is said to him.          

The Board has considered the statements made by the Veteran regarding his hearing loss.  The schedular criteria, however, are specific, and the Veteran's hearing loss is simply not of such severity to warrant a compensable rating based on audiological testing results of record.  See Lendenmann, 3 Vet. App. at 349.  Therefore, the Veteran's claim for a compensable rating for bilateral hearing loss disability is denied.
The Veteran has not raised any issue pertaining to extraschedular consideration, nor have any other issues pertaining to extraschedular consideration been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a compensable initial rating for a bilateral hearing loss disability is denied. 


REMAND

With regard to the Veteran's claim of entitlement to an increased disability rating for coronary artery disease, the Board most recently remanded this claim in June 2016 in pertinent part for the Veteran to be provided a VA examination to determine the effect, if any, of the Veteran's nonservice-connected chronic obstructive pulmonary disease (COPD) on his documented dyspnea, fatigue, and occasional limitation.  In this regard, the Board previously discussed a May 2015 VA examination wherein the examiner found dyspnea and fatigue at >5-7 METs due solely to the Veteran's heart condition.  However, during an April 2013 VA examination, the examiner opined that the Veteran suffers from nonservice-connected COPD which contributed to his dyspnea, fatigue and functional limitation which was at >3-5 METs.  Pertinently, under 38 C.F.R. § 4.104, Diagnostic Code 7005 for coronary artery disease, arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  As the Veteran may have therefore been entitled to a greater disability rating based on his METs finding, a clarifying opinion was warranted in order to determine whether the Veteran's COPD contributed to his dyspnea and fatigue.  

Pursuant to the June 2016 remand, the Veteran was provided a VA examination in March 2017.  The examiner reported no findings of myocardial infarction, cardiac arrhythmia, heart valve condition, infectious heart condition, pericardial adhesions, or congestive heart failure.  There was no cardiac hypertrophy or cardiac dilation.  Ejection fraction of 55 percent was performed in August 2016.  METs testing was greater than 5 but not greater than 7.  With regard to the effect of the Veteran's COPD on the METs testing, the VA examiner, while noting the Veteran has COPD and coronary artery disease, only further noted that it is not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  

The Board notes that the Court of Appeals for Veterans Claims (Court) has held that medical evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The Board further notes that the March 2017 VA examiner did not provide any rationale as to why it is not possible to determine the effect of the Veteran's COPD on the METs testing.  In light of the foregoing, the Board finds that an addendum opinion is warranted as to whether the Veteran's COPD contributes to his dyspnea and fatigue.  Moreover, as the VA examiner who provided the previous medical opinion is a registered nurse practitioner, the Board finds that the requested addendum opinion be obtained from a cardiologist or pulmonologist.  

The Board also notes that the claim of entitlement to TDIU is inextricably intertwined with the claim of entitlement to an increased disability rating for coronary artery disease.  In other words, development of this claim may impact his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's claims folder to a cardiologist, pulmonologist, or other appropriate medical professional as to the Veteran's coronary artery disease for an addendum opinion.  The examiner is requested to review all pertinent records associated with the claims folder.  If examination of the Veteran is required to respond to the Board's inquires, one should be conducted.

The examiner is requested to opine as to what effect, if any, the COPD noted by the April 2013 and March 2017 VA examiners has in explaining the Veteran's dyspnea and fatigue and occupational limitation as well as his METs finding of >3-5 documented in the April 2013 VA examination as well as the METs finding of >5-7 documented in the May 2015 and March 2017 VA examinations.  

Any opinion expressed must be accompanied by supporting rationale.  If the examiner determines a response is speculative, he or she is asked to explain why.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence.  If a claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time allowed for response.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


